Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3,  and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ZOKA US-in view of 6591249-B2 (Primary Reference) in view of Rowen US-8885894-B2 (Secondary Reference).

As to amended claim 1 , A management method of an electronic transaction between an account of a purchaser subject and an account of a seller subject, the method comprising: providing and installing a comprising: [[,]] - a central unit configured to have inserted data associated with one or more purchaser subjects, said data being biometric data, security codes and data relating to accounts of said one or more purchaser subjects, and  configured to store said data for said one or more purchaser subjects; (see 8, ln. 55, where the Touch Scan system reads on the central server) - one or more payment devices, remote with respect to said central unit, each payment device being configured to have inserted data by a purchaser subject and to acquire biometric data of said purchaser subject (see col. 8, line 29+ where the computer is the payment device); -_wherein said central unit is connected to said one or more payment devices; - wherein said central unit is further configured to compare the data inserted by the purchaser subject with the stored data of said purchaser subject (see, col. 8, ln. 56); said method comprises  carrying out in order the steps of: a)  registering [[of]] the purchaser subject on said central unit, comprising storing in the central unit a purchaser subject's biometric data, wherein said biometric data is a purchaser subject's fingerprint, a security code associated with the purchaser subject and data of an account associated with the purchaser subject,  wherein said {00678003 }2Docket No. 1029V-1386 step of registering the purchaser subject comprises the further steps of: - storing the purchaser subject's personal data in said central unit; and - storing an image of the purchaser subject's face in said central unit (see col. 9, 20-43); b) authenticating the purchaser subject with said payment device connected to said central unit, said step of authenticating comprises acquiring said purchaser subject's biometric data with said payment device and verifying with said central unit [[of]] the correspondence of said acquired biometric data with said stored biometric data, wherein said at least one biometric data is the purchaser subject's fingerprint; c) choosing, with said payment device, an account associated with the purchaser subject from in the central unit associated with the purchaser subject (see col. 8, ln. 61)  d) requesting [[for]] insertion, in the payment device, of said security code to authorize payment; and e) verifying, in the central unit, whether the inserted code matches said stored security code in said central unit and, in the negative case, denying with said central unit authorization of the electronic transaction (see col. 8, ln. 61+),
The primary reference fails to teach  if  the transaction has not been denied, displaying with the payment device to the seller subject said pre-acquired image of the purchaser subject's face stored in the central unit and associated with said acquired biometric data before authorizing the transaction.
 The reference teaches that “participating vendors will contract with Touch Scan utilizing Touch Scan as a verification/authorization service bureau for verifying the identity of participating users credit card purchases, using the participating user's stored fingerprints for comparison to the fingerprint data submitted during the purchasing transaction.”  The secondary reference teaches  biometric data like images and finger prints are art recognized equivalents (see col. 8, ln. 11+)   The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination and adding the image to the central server for 1) verification or 2) for the purposes of forwarding the image to the retailer would have been obvious to one skilled in the art as the benefit of doing is the same fraud prevention as that of the applicant.  In the alternative, the last limitation is a contingent one. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. 
As to claim 2, the primary reference fails to teach the method   according to claim 1, comprising a step of verification of wherein the system is further configured to verify the compatibility of the transaction with transactions previously performed by the user purchaser subject, through the execution of algorithms that process data relating to the user's buying habits of the
purchaser subject. The secondary reference teaches this at col. 2, In. 5-12. 

	As to claim 3, the primary reference fails to teach the method  according to claim 1, comprising a step of storing user's wherein the system is further configured to store the buying habits of the purchaser subject and executing calculations of statistical correlation between said user's purchaser subject’s buying habits and one or more user's purchaser subject’s physiognomic characteristics, The secondary reference teaches this at col. 2, In. 5-12. One of ordinary skill in the art would have had a motivation to combine the prior art references to produce the claimed invention as both inventions are directed to fraud. Moreover, the maturity of the algorithms — and applicant’s failure to claim or teach any specific algorithm, are evidence of likelihood of success.  

As to claim 8, the  method according to claim 1, the purchaser subject and the seller subject are
visible to each other.  In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). It would have been obvious to one skilled in the art at the time to practiced the invention of the primary reference in a brick and mortar retail store as one could reasonably expect the same anti-fraud outcomes and antifraud is common to both online and brick n mortar. 

Response to Arguments

In response, Applicant argues the following:
The Zoka reference differs from that  intrinsically unsecure because the vendor receives a fingerprint of the purchaser and may store it, even for illegal uses. The examiner disagrees with the interpretation of the cited section of the reference. Moreover, all the information is said to be encrypted. 
Zoka does not teach or suggest displaying to the seller a picture of the purchaser in order to have a visual confirmation that the purchaser in front of the seller is the owner of the account.   This feature was supplied by the secondary reference (see col. 5, ln41+)
The claimed method does not leave any sensitive information of the purchaser with the seller, who can see the picture stored in the central unit only if the purchaser's fingerprint and the purchaser's security code match with the ones stored in the central unit.   The examiner is not persuaded by this argument as the primary reference teaches of encrypting the biometric data and the secondary reference teaches  biometric data like images and finger prints are art recognized equivalents (see col. 8, ln. 11+)   The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).  Moreover,   the secondary reference teaches of   embedding the biometric data into the payment card authorization process to reduce incidents of both transaction fraud and identity theft.  


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached on Monday - Thursday 10AM-8PM PCT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Michael Anderson can be reached on 571-270-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 
 								/RICHARD C WEISBERGER/                                                                                                                    Primary Examiner, Art Unit 3698